DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.    	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any 	new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of 	this title.

3.    	Claim(s) 14-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed term "medium" is considered one of the transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 – The “storage medium” lacks antecedent basis.  It is not distinct which storage medium the claims are referring.  The claims are therefore indefinite.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dariush et al. (US 8,924,021 B2) in view of Dariush et al. (US 7,217,247 B2).

8.	Regarding claims 1, 7 and 13, Dariush et al. (US 8,924,021 B2) discloses a robot (i.e. target system 104 – Col. 5, line 25), computer-implemented task hierarchical control method for a robot, and non-transitory computer readable storage medium for storing one or more computer programs comprising:
a processor (i.e. motion controller system 100 – Col. 5, lines 24, 25; FIG. 1);
a memory coupled to the processor (Col. 3, line 61); and
one of more computer programs stored in the memory and executable on the processor (i.e. computer program stored in the computer – Col. 4, lines 35-40);
wherein, the one or more computer programs comprise:
instructions for obtaining a task instruction for the robot (i.e. motion controller system 100 uses a task oriented resolved acceleration control scheme to control a framework for analysis and synthesis of human motion – Col. 6, lines 59-61); 
wherein the task instruction is for determining a target task card among a set of task cards, wherein the target task card comprises a first amount of selection matrices for dividing a target task into the first amount of hierarchical/priority subtasks and a controller name for executing each of the hierarchical subtasks (i.e. motion controller system 100 may prioritize tasks for determining the tasks to execute, wherein a task comprises two subtasks with the order of priority representing the position of a task descriptor and the orientation of its frame; motion controller system 300 comprises a tracking control system 302, a constraints system 304, and a balance control system 306, each interpreted as controller names – Col. 8, lines 21-24; Col. 17, lines 42-48; three control systems 302, 304 and 306 may present a large number of conflicting tasks which may be resolved through a hierarchical task management strategy, wherein the precision of lower-priority factors may be sacrificed at the expense of higher priority – Col. 8, lines 49-55);
instructions for obtaining a null space projection matrix of each of the hierarchical subtasks based on the corresponding selection matrix (i.e. motion controller system 100 may use several methods to avoid joint limits, in which one is the Gradient projection method, wherein a performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion – Col. 21, lines 25-38);
instructions for generating control links of the first amount according to the corresponding controller of each of the hierarchical subtasks and the corresponding null space projection matrix by calling the corresponding controller in a controller library according to the controller name (i.e. tracking control system 302 generates motion results in a set of computed task descriptors which track the desired task descriptors, e.g., minimize the Cartesian tracking error. The balance control system 306 controls the resulting motion for balance and not move the target system 104 toward instability. The constraint system 304 provides commands to prevent the target system 104 from violating the physical limits, such as joint limits, velocity limits, torque limits, and also ensures the system 304 avoids obstacles, self-collisions, and computational problems arising from singularities – Col. 8, lines 35-55); and
instructions for controlling the robot to perform the target task using the hierarchical control output quantity (i.e. three control systems 302, 304 and 306 may present a large number of conflicting tasks which may be resolved through a hierarchical task management strategy, wherein the precision of lower-priority factors may be sacrificed at the expense of higher priority – Col. 8, lines 49-55).
Dariush et al. (US 8,924,021 B2) does not disclose wherein, the one or more computer programs comprise:
instructions for calculating a control torque of each of the control links based on the corresponding selection matrix and an expected end control parameter and a measured joint parameter of the robot, and obtaining a hierarchical control output quantity by adding the control torque of all the control links.
However, Dariush et al. (US 7,217,247 B2) discloses the limitation “instructions for calculating a control torque of each of the control links based on the corresponding selection matrix and an expected end control parameter and a measured joint parameter of the robot” by teaching a controller for determining a desired value of an assist torque, configured to obtain a moment due to gravity, acting on a joint of each human segment, and then to obtain an assist torque to be delivered to the joint to compensate for the moment due to gravitational acceleration at the joint [Abstract].
Further, Dariush et al. (US 7,217,247 B2) discloses the limitation “obtaining a hierarchical control output quantity by adding the control torque of all the control links” by teaching the sum of the voluntary muscle torque and exoskeleton assist torque representing the net joint torque in equations 2 and 3 (Col. 2, lines 27-39).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot and method of Dariush et al. (US 8,924,021 B2) to include the features of Dariush et al. (US 7,217,247 B2) in order to mitigate the interface between voluntary control and external artificial control.

Regarding claims 2, 8 and 14, Dariush et al. (US 8,924,021 B2) in view of Dariush et al. (US 7,217,247 B2) disclose the robot, method and medium of claims 1, 7 and 14.
Neither Dariush et al. (US 8,924,021 B2) nor Dariush et al. (US 7,217,247 B2) disclose wherein the one or more computer programs further comprise:
instructions for calculating a dynamic compensation quantity of the robot in a Cartesian space and a dynamics compensation quantity in a joint space based on the measured joint parameter of the robot;
instructions for obtaining a total control output quantity by adding the hierarchical control output quantity, the dynamic compensation quantity, and the dynamics compensation quantity; and
instructions for controlling the robot to perform the target task using the total control output quantity.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the total output quantity and dynamic/dynamics compensation quantity, as shown by Dariush et al. (US 8,924,021 B2). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claims 3, 9 and 15, Dariush et al. (US 8,924,021 B2) in view of Dariush et al. (US 7,217,247 B2) disclose the robot, method and medium of claims 1, 7 and 14.
Dariush et al. (US 8,924,021 B2) further discloses wherein the set of task cards comprises a plurality of task cards comprising the target task card; wherein each of the task cards comprises information of a plurality of hierarchical subtasks with a priority order, the information of each of the hierarchical subtasks comprises the corresponding selection matrix for dividing the target task into the corresponding hierarchical subtask and the controller name for executing the corresponding hierarchical subtask (i.e. tracking control system 302 generates the torque command from observed motion descriptors 108, constraint motion descriptors and appropriate weighting matrices from the constraints system 304, and balance motion descriptors from the balance control system 306. The constraints system 304 generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system 314. The balanced control system 206 generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system 314 – Col. 8, lines 24-34; three control systems 302, 304 and 306 may present a large number of conflicting tasks which may be resolved through a hierarchical task management strategy, wherein the precision of lower-priority factors may be sacrificed at the expense of higher priority – Col. 8, lines 49-55).

Regarding claims 4, 10 and 16, Dariush et al. (US 8,924,021 B2) in view of Dariush et al. (US 7,217,247 B2) disclose the robot, method and medium of claims 1, 7 and 14.
Neither Dariush et al. (US 8,924,021 B2) nor Dariush et al. (US 7,217,247 B2) disclose wherein the instructions for obtaining the mull space projection matrix of each of the hierarchical subtasks based on the corresponding selection matrix comprises instructions for calculating the null space projection matrix of the corresponding hierarchical subtask based on the corresponding selection matrix of the corresponding hierarchical subtask and a Jacobian matrix of the robot through equations of:


    PNG
    media_image1.png
    453
    604
    media_image1.png
    Greyscale


Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the Jacobian matrix, as shown by Dariush et al. (US 8,924,021 B2). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claims 5, 11 and 17, Dariush et al. (US 8,924,021 B2) in view of Dariush et al. (US 7,217,247 B2) disclose the robot, method and medium of claims 1, 7 and 14.
Neither Dariush et al. (US 8,924,021 B2) nor Dariush et al. (US 7,217,247 B2) disclose wherein the dynamic compensation quantity of the robot in the Cartesian space comprises a first compensation component and a second compensation component, and the measured joint parameter comprises an angular velocity of each joint of the robot and an external torque acting on the joint; wherein the instructions for calculating the dynamic compensation quantity of the robot in the Cartesian space based on the measured joint parameter of the robot comprise:
instructions for calculating the first compensation component based on the Jacobian matrix of the robot from a base at an end of the robot and the external torque acting an each joint;
instructions for calculating the second compensation component based on an inertia matrix of the robot, the Jacobian matrix, and the angular velocity of each joint and instructions for adding the first compensation component and the second compensation component to obtain the dynamic compensation quantity.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the dynamic compensation quantity, as shown by Dariush et al. (US 8,924,021 B2). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claims 6, 12 and 18, Dariush et al. (US 8,924,021 B2) in view of Dariush et al. (US 7,217,247 B2) disclose the robot, method and medium of claims 1, 7 and 14.
Dariush et al. (US 8,924,021 B2) further discloses wherein the dynamics compensation quantity of the robot in the joint space comprises a centrifugal force and Corialis force item and a gravity item (i.e. The operational space dynamic equations have the structure: M(x){umlaut over (x)}+C(x,{dot over (x)})+G(x)+F(x,{dot over (x)})=T (35) where M is the n x n operational space inertia matrix, and C, G, F and T are the Centrifugal and Coriolis force vector – Col. 13, lines 45-53).
Neither Dariush et al. (US 8,924,021 B2) nor Dariush et al. (US 7,217,247 B2) disclose wherein the centrifugal force and Coriolis force item is calculated based on an angle and an angular velocity of each joint of the robot, and the gravity item is composed of gravity component acting on each link of the robot coupled to the joint.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the centrifugal force and Coriolis force item, as shown by Dariush et al. (US 8,924,021 B2). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664